Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through an email from Aiqing Wang (Reg. No. 80,038) on 10/15/2021.

The application has been amended as follows: 
Please amend claims 1, 2, 14, 15 and 27;

1. (Currently Amended) A method for managing e-notes of electronic books, comprising:
acquiring content data of an e-note when the e-note is generated for an electronic book;
storing the content data of the e-note into an e-note file corresponding to the electronic book, wherein there are a plurality of e-note files corresponding to a plurality of electronic books each of which comprises at least one e-note, each e-note file exclusively stores content data corresponding to each e-note in a corresponding 
in response to receiving an e-note management instruction, identifying the electronic book corresponding to the e-note management instruction, acquiring and displaying the e-note file corresponding to the electronic book, and managing e-notes in the electronic book based on the e-note file corresponding to the electronic book;
in response to receiving a first instruction of editing the e-note in the electronic book via a first interface, updating the e-note in the electronic book based on executing the first instruction, wherein the first interface displays the electronic book and at least one e-note in the electronic book, and the e-note is among the at least one e-note;
synchronously updating the content data corresponding to the e-note in the e-note file corresponding to the electronic book based on the updated e-note in the electronic book;
in response to receiving a second instruction of editing content data in the e-note file via a second interface, updating the content data in the e-note file based on executing the second instruction, wherein the second interface is an interface for browsing the e-note file and displaying the content data in the e-note file;
synchronously updating a corresponding e-note in the electronic book corresponding to the e-note file based on the updated content data in the e-note file; 
providing jumping links configured to jump between the electronic book and the e-note file corresponding to the electronic book, wherein the jumping links comprise a first type of jumping link associated with the electronic book and a second type of jumping link associated with the e-note file, the first type of jumping link is configured to 
jumping from the electronic book to a corresponding position of the e-note file and displaying at least one part of the e-note file in response to the first type of jumping instruction triggered by the first type of jumping link; and
jumping from the e-note file to a corresponding position of the electronic book and displaying at least one part of the electronic book in response to the second type of jumping instruction triggered by the second type of jumping link.

2. (Currently Amended) The method according to claim 1, wherein the first type of jumping link includes at least one of:
a first type of book jumping link of a long-press or double click type provided for a cover icon of the electronic book, or a first type of book jumping link provided for a cover icon of the e-note file corresponding to the electronic book displayed in an e-bookshelf, wherein the first type of book jumping link includes an identification for the electronic book configured to jump to the e-note file corresponding to the electronic book;
a first type of page jumping link provided for each page in the electronic book, wherein the first type of page jumping link includes a page identification of a corresponding page configured to jump to a position of file page corresponding to the page identification in the e-note file corresponding to the electronic book, wherein the first type of page jumping link is provided at least one of the following positions of the corresponding page in the electronic book: a header, a footer, and a page control interface; or

3. (Previously Presented) The method according to claim 1, 
wherein the second type of jumping link comprises a second type of e-note jumping link provided for content data of each e-note stored in the e-note file, the second type of e-note jumping link includes an e-note identification of a corresponding e-note, the e-note identification of the corresponding e-note is configured to determine the position in the electronic book corresponding to the second type of jumping link; and
wherein the displaying content at a position in the electronic book corresponding to the second type of jumping link further comprises at least one of:
jumping to the position in the electronic book and displaying the content at the position in the electronic book, or
acquiring the content at the position in the electronic book and displaying the acquired content at the position in the electronic book.
4. (Cancelled)
5. (Cancelled)
6. (Cancelled)

wherein the marks further comprise one or more levels of marks, the custom content further comprises at least one of: a text type of custom content, a picture type of custom content, an annotation type of custom content, or a feeling type of custom content.
8. (Previously Presented) The method according to claim 7, wherein the acquiring content data of an e-note further comprises:
determining a type of the e-note;
acquiring the content data of the e-note according to a rule corresponding to the type;
when the e-note is a mark of an original text in the electronic book, the corresponding
rule comprises acquiring content of the original text in the electronic book, wherein the content of the original text comprises at least one of: all content in the marked original text, content of the head part in the marked original text, content of the middle part in the marked original text, or content of the tail part in the marked original text; and
when the e-note is custom content, the corresponding rule comprises acquiring the custom content and the original text in the electronic book associated with the custom content.
9. (Cancelled)

determining a storage position of storing the content data of the e-note in the e-note file corresponding to the electronic book based on a predetermined rule of ranking the e-note, wherein the predetermined rule include at least one of:
ranking the e-note based on a type of the e-note,
ranking the e-note based on a generation time of the e-note,
ranking the e-note based on an order of chapter where the e-note is located in the electronic book.
11. (Original) The method according to any of claim 10, wherein the predetermined rule comprises a plurality of rules, the method further comprises:
assigning different weights to the plurality of rules, and determining the storage position of storing the content data of the e-note in the e-note file corresponding to the electronic book based at least on the different weights of the plurality of rules; or
allocating a corresponding storage area to each type of e-notes, and in the corresponding storage area of each type of e-notes, ranking a plurality of e-notes in a same type based on at least one of a generation time of each of the plurality of e-notes or an order of chapters where each of the plurality of e-notes is located in the electronic book.
12. (Previously Presented) The method according to claim 1, wherein the method further comprises:

adjusting the arrangement order based on a frequency of accessing the content data corresponding to each e-note, or
adjusting the arrangement order based on a predetermined priority of accessing the content data corresponding to each e-note.
13. (Previously Presented) The method according to claim 1, wherein the method further comprises:
storing, into a predetermined mapping table, relationships between each e-note in the electronic book and corresponding content data in the e-note file corresponding to the electronic book;
wherein the mapping table is configured to mutually query between the electronic book and the e-note file corresponding to the electronic book.
14. (Currently Amended) An electronic device, comprising:
at least one processor; and
at least one memory, the at least one memory storing executable instructions that upon execution cause the at least one processor to perform operations, the operations comprising:
acquiring content data of an e-note when the e-note is generated for an electronic book wherein the e-note is one of a plurality of e-notes in the electronic book;
storing the content data of the e-note into an e-note file corresponding to the electronic book, wherein there are a plurality of e-note files corresponding to a plurality 
in response to receiving an e-note management instruction, identifying the electronic book corresponding to the e-note management instruction;
acquiring and displaying the e-note file corresponding to the electronic book;
managing the plurality of e-notes in the electronic book based on the e-note file corresponding to the electronic book;
in response to receiving a first instruction of editing the e-note in the electronic book via a first interface, updating the e-note in the electronic book based on executing the first instruction, wherein the first interface displays the electronic book and at least one e-note in the electronic book, and the e-note is among the at least one e-note;
synchronously updating the content data corresponding to the e-note and stored in the e-note file corresponding to the electronic book based on the updated e-note in the electronic book;
in response to receiving a second instruction of editing content data in the e-note file via a second interface, updating the content data in the e-note file based on executing the second instruction, wherein the second interface is an interface for browsing the e-note file and displaying the content data in the e-note file;
synchronously updating a corresponding e-note in the electronic book corresponding to the e-note file based on the updated content data in the e-note file; 

jumping from the electronic book to a corresponding position of the e-note file and displaying at least one part of the e-note file in response to the first type of jumping instruction triggered by the first type of jumping link; and
jumping from the e-note file to a corresponding position of the electronic book and displaying at least one part of the electronic book in response to the second type of jumping instruction triggered by the second type of jumping link.

15. (Currently Amended) The electronic device according to claim 14, wherein the first type of jumping link includes at least one of:
a first type of book jumping link of a long-press or double click type provided for a cover icon of the electronic book, or a first type of book jumping link provided for a cover icon of the e-note file corresponding to the electronic book displayed in an e-bookshelf, wherein the first type of book jumping link includes an identification of the electronic book configured to jump to the e-note file corresponding to the electronic book;
a first type of page jumping link provided for each page in the electronic book wherein the first type of page jumping link includes a page identification of a corresponding page configured to jump to a position of file page corresponding to the or
a first type of e-note jumping link provided for each e-note in the electronic book, wherein the first type of e-note jumping link includes an e-note identification of a corresponding e-note configured to jump to a position of content data of the e-note corresponding to the e-note identification in the e-note file corresponding to the electronic book.
16. (Previously Presented) The electronic device according to claim 14, 
wherein the second type of jumping link comprises a second type of e-note jumping link provided for content data of each e-note stored in the e-note file, the second type of e-note jumping link includes an e-note identification of a corresponding e-note, the e-note identification of the corresponding e-note is configured to determine the position in the electronic book corresponding to the second type of jumping link; and
wherein the displaying content at a position in the electronic book corresponding to the second type of jumping link further comprises at least one of:
jumping to the position in the electronic book and displaying the content at the position in the electronic book, or
acquiring the content at the position in the electronic book and displaying the acquired content at the position in the electronic book.
17. (Cancelled)

19. (Cancelled)
20. (Previously Presented) The electronic device according to claim 14,
wherein there are a plurality of types of e-notes, the plurality of types of e-notes comprise at least one of: marks of an original text in the electronic book, or custom content added based on the original text in the electronic book;
wherein the marks further comprise one or more levels of marks, the custom content further comprises at least one of: a text type of custom content, a picture type of custom content, an annotation type of custom content, or a feeling type of custom content.
21. (Previously Presented) The electronic device according to claim 20, the operations further comprising:
determining a type of the e-note;
acquiring the content data of the e-note according to a rule corresponding to the type;
when the e-note is a mark of an original text in the electronic book, the corresponding rule comprises acquiring content of the original text in the electronic book, wherein the content of the original text comprises at least one of: all content in the marked original text, content of the head part in the marked original text, content of the middle part in the marked original text, or content of the tail part in the marked original text; and

22. (Cancelled)
23. (Previously Presented) The electronic device according to claim 14, the operations further comprising:
determining a storage position of storing the content data of the e-note in the e-note file corresponding to the electronic book based on a predetermined rule of ranking the e-note; wherein the predetermined rule includes at least one of:
ranking the e-note based on a type of the e-note,
ranking the e-note based on a generation time of the e-note,
ranking the e-note based on an order of a chapter where the e-note is located in the electronic book.
24. (Original) The electronic device according to claim 23, wherein the predetermined rule comprises a plurality of rules, the operations further comprising:
assigning different weights to the plurality of rules, and determining the storage position of storing the content data of the e-note in the e-note file corresponding to the electronic book based at least on the different weights of the plurality of rules; or
allocating a corresponding storage area to each type of e-notes, and in the corresponding storage area of each type of e-notes, ranking a plurality of e-notes in a same type based on at least one of a generation time of each of the plurality of e-notes 
25. (Previously Presented) The electronic device according to claim 14, the operations further comprising:
adjusting an arrangement order of the content data corresponding to each e-note stored in a corresponding e-note file based on predetermined dynamic adjustment rules, wherein the predetermined dynamic adjustment rules include at least one of:
adjusting the arrangement order based on a frequency of accessing the content data corresponding to each e-note, or
adjusting the arrangement order based on a predetermined priority of accessing the content data corresponding to each e-note.
26. (Previously Presented) The electronic device according to claim 14, the operations further comprising:
storing, into a predetermined mapping table, relationships between each e-note in the electronic book and corresponding content data in the e-note file corresponding to the electronic book;
wherein the mapping table is configured to mutually query between the electronic book and the e-note file corresponding to the electronic book.

27. (Currently Amended) A non-transitory computer-readable storage medium storing computer-readable instructions that upon execution by a processor cause the processor to:

store the content data of the e-note into an e-note file corresponding to the electronic book, wherein there are a plurality of e-note files corresponding to a plurality of electronic books each of which comprises e-notes, each e-note file exclusively comprises content data corresponding to each e-note in a corresponding electronic book, and each e-note file is separate and independent from the corresponding electronic book;
in response to receiving an e-note management instruction, identify the electronic book corresponding to the e-note management instruction;
acquire and display the e-note file corresponding to the electronic book; and
manage the plurality of e-notes in the electronic book based on the e-note file;
in response to receiving a first instruction of editing the e-note in the electronic book via a first interface, update the e-note in the electronic book based on executing the first instruction, wherein the first interface displays the electronic book and at least one e-note in the electronic book, and the e-note is among the at least one e-note;
synchronously update the content data corresponding to the e-note in the e-note file corresponding to the electronic book based on the updated e-note in the electronic book;
in response to receiving a second instruction of editing content data in the e-note file via a second interface, update the content data in the e-note file based on executing the second instruction, wherein the second interface is an interface for browsing the e-note file and displaying the content data in the e-note file;

provide jumping links configured to jump between the electronic book and the e-note file corresponding to the electronic book, wherein the jumping links comprise a first type of jumping link associated with the electronic book and the second type of jumping link associated with the e-note file, the first type of jumping link is configured to trigger a first type of jumping instruction, and the second type of jumping link is configured to trigger a second type of jumping instruction;
jump from the electronic book to a corresponding position of the e-note file and display at least one part of the e-note file in response to the first type of jumping instruction triggered by the first type of jumping link; and
jump from the e-note file to a corresponding position of the electronic book and display at least one part of the electronic book in response to the second type of jumping instruction triggered by the second type of jumping link.

28. (Cancelled)

Reasons for Allowance
Claims 1-3, 7-8, 10-16, 20-21 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in any reasonable combination disclose the claimed invention. For example, the closest prior art of record, Chan discloses an Cheng discloses a note file is independent and separate from the electronic book and the note file include a plurality of note layers, and editing operation of the note layers in the note file. However, the prior art of record, alone or in any reasonable combination fails to particularly disclose providing jumping links configured to jump between the electronic book and the e-note file corresponding to the electronic book, wherein the jumping links comprise a first type of jumping link associated with the electronic book and a second type of jumping link associated with the e-note file, the first type of jumping link is configured to trigger a first type of jumping instruction, and the second type of jumping link is configured to trigger a second type of jumping instruction; jumping from the electronic book to a corresponding position of the e-note file and displaying at least one part of the e-note file in response to the first type of jumping instruction triggered by the first type of jumping link; and jumping from the e-note file to a corresponding position of the electronic book and displaying at least one part of the electronic book in response to the second type of jumping instruction triggered by the second type of jumping link.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144